           Case 1:21-cv-00862-NONE-BAM Document 10 Filed 09/03/21 Page 1 of 2


 1

 2

 3

 4
                                  UNITED STATES DISTRICT COURT
 5
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 6

 7
     DARREN GILBERT,                                    Case No. 1:21-cv-00862-NONE-BAM
 8
                    Plaintiff,                          ORDER SETTING SETTLEMENT
 9                                                      CONFERENCE AND SETTLEMENT
             v.                                         INSTRUCTIONS
10
     DARYL DANIEL, individually and dba SNO-
     WHITE DRIVE-IN,                                    Date:         October 8, 2021
11
                                                        Time:         9:30 AM
12                  Defendants.                         Courtroom:    Courtroom 9
                                                        Judge:        Hon. Stanley A. Boone
13

14

15          Pursuant to the agreement of the parties, a settlement conference is SET for October 8,
16   2021, at 9:30 AM in Courtroom 9 before Magistrate Judge Stanley A. Boone by Zoom video
17   conference. Unless otherwise permitted in advance by the Court, the attorneys who will try
18   the case shall appear at the Settlement Conference with the parties and the person or persons
19   having full authority to negotiate and settle the case on any terms at the conference.
20          Confidential Settlement Conference Statement: At least seven (7) court days prior to
21   the Settlement Conference, the parties shall submit a Confidential Settlement Conference
22   Statement directly to Judge Boone’s chambers by e-mail to SABOrders@caed.uscourts.gov.
23   The statement should not be filed with the Clerk of the Court nor served on any other party,
24   although the parties may file a Notice of Lodging of Settlement Conference Statement. Each
25   statement shall be clearly marked “confidential” with the date and time of the Settlement
26   Conference indicated prominently thereon.
27   ///
28


                                                    1
          Case 1:21-cv-00862-NONE-BAM Document 10 Filed 09/03/21 Page 2 of 2


 1          The Confidential Settlement Conference Statement shall include the following:

 2                  A.      A brief statement of the facts of the case.

 3                  B.      A brief statement of the claims and defenses, i.e., statutory or other

 4                          grounds upon which the claims are founded; a forthright evaluation of the

 5                          parties’ likelihood of prevailing on the claims and defenses; and a

 6                          description of the major issues in dispute.

 7                  C.      A summary of the proceedings to date.

 8                  D.      An estimate of the cost and time to be expended for further discovery,

 9                          pretrial and trial.

10                  E.      The relief sought.

11                  F.      The party’s position on settlement, including present demands and offers

12                          and a history of past settlement discussions, offers and demands.

13          The Court will vacate the settlement conference if the Court finds the settlement

14    conference will be neither productive nor meaningful to attempt to resolve all or part of this

15    case. As far in advance of the settlement conference as possible, a party shall inform the Court

16    and other parties that it believes the case is not in a settlement posture so the Court may vacate

17    or reset the settlement conference. Otherwise the parties shall proceed with the settlement

18    conference in good faith to attempt to resolve all or part of the case.

19
     IT IS SO ORDERED.
20

21      Dated:     September 3, 2021                           /s/ Barbara      A. McAuliffe           _
                                                          UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28


                                                      2
